Citation Nr: 1808606	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  10-22 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to service-connected asthma. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1986 to June 1989.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Board remanded the case in March 2015, September 2016, and May 2017 for further evidentiary development and adjudication.  The matter has returned to the Board for appellate consideration. 

The Board finds that additional remand is required to the Agency of Original Jurisdiction (AOJ), as the medical opinion from the VA examiner is incomplete.  Accordingly, the Board REMANDS this case for further evidentiary development and adjudication. 


REMAND

The Board finds that additional development is needed before the Veteran's claim can be decided, as the Board finds that VA did not substantially comply with the May 2017 Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Pursuant to the May 2017 remand, the Veteran was afforded a VA examination in August 2017.  The Board finds that the August 2017 opinion is incomplete.  Specifically, the medical opinion did not discuss the June 2008 and July 2008 treatment records, indicating only that the examiner had reviewed them. Further, the examiner did not offer any rationale for her conclusion that it was less likely than not that the Veteran's hypertension had been caused or aggravated by her service-connected asthma.  Instead, the VA examiner opined that based on the examination, medical records, echocardiogram, and stress test, the Veteran does not have a heart disease caused or aggravated by her service-connected asthma.  In support of this rationale, the examiner stated only that there is no diagnosis of heart or valvular heart disease. 

However, a review of the records suggests that during the course of the appeal period, the Veteran has been diagnosed with heart-related conditions such as tachycardia, tachypnea, mitral valve insufficiency, and hypertension.  The Board acknowledges that a review of the records appears to show that complaints of shortness of breath and chest tightness are likely secondary to asthma exacerbation.  Additionally, the records show that the Veteran has a substance abuse problem that may have attributed to any heart disability.  Based on the medical opinions on file, it is unclear whether asthma has any impact or effect on the heart, in particular heart-related conditions such as tachycardia, tachypnea, mitral valve insufficiency, and hypertension, or whether any such diagnosed disorder is directly related to the Veteran's time in service.  As such, this opinion requires an addendum.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-141 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who provided the August 2017 VA examination or another appropriate medical professional if the examiner is unavailable.  The electronic claims file must be made available to be reviewed by the examiner, and a note that it was reviewed must be included in the report.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

After reviewing the claims file, the reviewer must determine if it is at least as likely as not (a fifty percent probability or greater) that any heart-related disability found to be present at any time during the appeal period, such as tachycardia, tachypnea, mitral valve insufficiency, and hypertension, is etiologically linked to the Veteran's time on active duty.

The reviewer must also determine if it is at least as likely as not that any heart-related disability has been caused by the Veteran's service-connected asthma.

The reviewer must also determine if it is at least as likely as not that any heart-related disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected asthma.

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the heart-related disability by the service-connected asthma disability.

A detailed rationale for all opinions must be provided.  The examiner is reminded that there is a clear diagnosis of hypertension in the record. If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.	Thereafter, readjudicate the issue of entitlement to service connection for heart disability, to include as secondary to a service-connected asthma disability.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case.  The Veteran and her representative should be afforded the applicable time period to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






